The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.    A method for healing a crack in a semiconductor substrate, the method comprising: identifying a crack in a semiconductor substrate; heating an area of the semiconductor substrate comprising the crack until the crack is healed; electronically identifying the heated area of the semiconductor substrate, the semiconductor substrate comprising one or more semiconductor die; and excluding the one or more semiconductor die formed in the heated area of the semiconductor substrate from further functional use.
Claims 1-20 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method for healing a crack in a semiconductor substrate, the method comprising: heating an area of the semiconductor substrate comprising the crack until the crack is healed;
The allowed claims 2-7 each depend on independent claim 1, and each is allowable for the same reasons.
Independent Claim 8, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method for mitigating propagation of a crack in a boule, the method comprising: identifying a crack in a boule; and removing a portion of the boule comprising the crack prior to forming any semiconductor substrates from the boule.

Independent claim 14, the prior arts do not teach the limitation: identifying a crack in a boule; heating an area of the boule comprising the crack until the crack is modified to reduce a risk of propagation of the crack to a desired level.
The allowed claims 15-20 each depend on independent claim 14, and each is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817